An unpublishd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
m:

Nam

1333 235M (9%»

 

I. IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

FRANCISCO J. RAMOS, l Nu. 88969
Appellant,
vs.  
FORD MOTOR CREDIT COMPANY F a an E 
LL01 mov n 3 2915

_ Resg (indent.

TRAC‘IE K. LlMSEMAN
CLERK OF SUPREA‘EE CL'EURT

ORDER DISMISSING APPEAL a?

   

DE “UT”! (‘3 ERR

This is anvappeal from an order granting summary juigment.
Eighth Judicial District Court, Clark County; Linda Marie Bell, Judge.
Appellant is proceeding in pro se. A

Our review of the ducuments submitted to this court pursuant
to NRAP 3(g) reveals a jurisdictiunal defect. Specifically, the notice of
appeal appears tn have been prematurely filed, before the entry of a ﬁnal
written judgment, and is therefore 0f no effect. See NRA]? 4(a)(1); Rust. 1:.
Clark Qty. School District, 103 Nev. 686, 747 13,241 1380 (1987).
Accordingly, we conclude that we lack jurisclictinn, and we

I
|
/ ORDER this appeal DISMISSED.

   

Pakrag‘uirre

3%“, J.

Douglas

km , J,
Cherry

cc: Hon. Linda Marie Bell, District Judge
Francisco J. Ramos
Christopher E. Mumm
Eighth District Court Clerk

15 '3 ‘90